Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 6/14/22 as being acknowledged and entered.  By this amendment claims 1-16 are pending.  

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US PGPub 2016/0225785).
Claim 1:  Kim teaches (Fig. 5) a semiconductor memory device, comprising: a first stack including lower conductive patterns (bottom GE2) separated 5from each other and stacked over a substrate to form a lower stepped structure; a second stack including upper conductive patterns (top GE2 and GE3) 10separated from each other and stacked over the first stack to form an upper stepped structure, wherein the second stack does not overlap with the lower stepped structure (Fig. 5); an insulating layer (148) covering the lower stepped structure and the upper stepped structure; a support pillar (200b) extending from the insulating layer to pass through the first stack [0090]; a channel structure (140a) passing through the second stack and the first stack; and 15a memory layer (130a) adjacent a sidewall of the channel structure [0081].   The claim language as presented does not require the support pillar to be a continuation of the insulating layer, or be made of the same material.  In addition the claim language does not require the insulating layer to be in direct contact with the first and second stacks.
Claim 2:  Kim teaches (Fig. 5) a semiconductor memory device comprising: a first stack including lower conductive patterns (bottom GE2s) separated from each other and stacked over a substrate to form a lower stepped structure; a support pillar (200b) passing through the first stack and the support pillar including an insulating layer (130b); a second stack including upper conductive patterns (top GE2 and GE3) separated from each other and stacked over the first stack to form an upper stepped structure, wherein the second stack does not overlap with the lower stepped structure and the support pillar; a channel structure (140a) passing through the second stack and the first stack; and a memory layer (130a) adjacent to a sidewall of the channel structure, wherein the insulating layer (130b) extends from the support pillar to cover the lower stepped structure and the upper stepped structure.

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not teach multiple semiconductor pattern regions and their individual connections to the different regions of the substrate in conjunction with the proximity to the support pillars. 
Claims 11-16 are allowed.  The following is an examiner' s statement of reasons for allowance: The prior art of record neither anticipates nor renders obvious all the limitations in the independent claim, specifically multiple insulating pillars passing through a lower portion of the word line stack into separate semiconductor patters under the stack as required by claim 11.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US PGPub 2015/0235939) 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814